Title: From George Washington to Burlington, New Jersey Officer Commanding Sappers and Miners, 12 April 1782
From: Washington, George
To: Officer Commanding Sappers and Miners, Burlington, New Jersey


                        sir

                            Head Quarters Newburgh. 12th Apl 1782
                        
                        Imediately on Receipt of this, you will be pleased to march, with the Corps of Sappers & Miners under
                            your Command, to the Garrison of West Point, where you will receive further Orders. I am sir Your most Obet Servant.

                    